           Case 2:97-cr-00088-RFB Document 223 Filed 05/18/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Richard Lee Trimmer

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                                  Case No. 2:97-cr-00088-RFB

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                                STATUS CONFERENCE
12          v.
                                                                    (First Request)
13   RICHARD LEE TRIMMER,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,     by   and   between
17   Nicholas A. Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant
18   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Richard Lee Trimmer, that the Status Conference currently scheduled
21   on May 21, 2020 at 1:30 p.m., be vacated and continued to a date and time convenient to the
22   Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel needs additional time to review and discuss the case with
25   Mr. Trimmer before the status check hearing.
26          2.      The parties agree to the continuance.
         Case 2:97-cr-00088-RFB Document 223 Filed 05/18/20 Page 2 of 3




 1        This is the first request for a continuance of the Status Conference.
 2        DATED this 18th day of May, 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Nisha Brooks-Whittington                   /s/ Richard Anthony Lopez
     By_____________________________                By_____________________________
 7   NISHA BROOKS-WHITTINGTON                       RICHARD ANTHONY LOPEZ
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
          Case 2:97-cr-00088-RFB Document 223 Filed 05/18/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:97-cr-00088-RFB
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     RICHARD LEE TRIMMER,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the Status Conference currently scheduled for Thursday,

11                                                            August 6, 2020
     May 21, 2020 at 1:30 p.m., be vacated and continued to _________________________ at the

12            11 00 __.m.
     hour of ___:___ a
13         DATED this 18th
                      ___ day of May, 2020.

14
15
                                              RICHARD F. BOULWARE, II
16
                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                 3
